UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/20/2020
                                                                       :
MARIO J. HERNANDEZ, JOSE MILTON APARICIO, :
FIDENCIO ORELLANA DIAZ, DIEGO LACERDA,                                 :
FRANCISCO LOPEZ, ASSIS RODRIGUEZ,                                      :
VRADIMIR A. GUZMAN, RAMON BASURTO,                                     :      17-cv-9375 (LJL)
GUILLERMO A. SANCHEZ, and WALNEY SILVA, on :
behalf of themselves and all others similarly situated,                :          ORDER
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
BMNY CONTRACTING CORP., BMNY                                           :
CONSTRUCTION CORP., BENEDETTO CUPO, and                                :
EASTLAND SERVICES CORP.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that a status conference is scheduled for March 11, 2020 at 10:00 a.m. in
Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl
Street, New York, New York.

        IT IS FURTHER ORDERED that, by one week prior to conference, the parties jointly
submit to the Court a proposed Case Management Plan and Scheduling Order. A template is
available at https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed
electronically on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are
available on the same webpage. Parties should consult the Individual Practices for guidance on
the matters to be discussed at the status conference and for the Court’s rules with respect to
communications with Chambers and other procedural matters.

        Counsel for Plaintiffs is ordered to notify all Defendants of this Notice.

        SO ORDERED.

Dated: February 20, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
